Exhibit 10.1




AMENDMENT TO EMPLOYMENT AGREEMENT
This AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
effective November 30, 2018 (the “Effective Date”), by and between Lam Research
Corporation, a Delaware corporation (the “Company”), and Douglas R. Bettinger
(the “Executive”).


Recitals
WHEREAS, the Executive and the Company (the “Parties”) previously entered into
an employment agreement effective January 1, 2018 (the “Employment Agreement”
and, as amended hereby, the “Agreement”); and
WHEREAS, in order to provide clarity about Executive’s short-term and long-term
variable compensation program participation levels, the Parties desire to amend
the Employment Agreement.
NOW, THEREFORE, in consideration of the promises and mutual covenants herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:
Agreement
Consistent with Sections 3(a) and 3(b) of this Employment Agreement, as part of
the Company’s focal process in 2019, Executive’s Base Compensation shall be
adjusted to an annual rate of $640,000; his target award opportunity shall be
100% of Base Compensation; and he shall be eligible to participate in the
Company’s Long-Term Incentive Program with a target award opportunity of
$3,000,000.
A new Section 3(g) is added to the Employment Agreement as follows:
(g) One Time RSU Grant. On November 30, 2018, Executive shall receive a grant of
Restricted Stock Units (“RSUs”) with a value of $8,000,000 (as the date of
grant). The RSUs shall vest over a period of four (4) years, subject to
continued employment, at a rate of 25% on November 30, 2019, and the remaining
75% on a pro-rated basis on the last day of every month thereafter over the next
36 months. The RSUs will be subject to the terms of the Company’s equity plan
and standard Award Agreement (except as revised by the terms of this
Agreement).”
IN WITNESS WHEREOF, the Parties have duly executed this Amendment effective as
of the day and year first written above.
Lam Research Corporation                /s/ Doug Bettinger
/s/ Sarah O’Dowd                    Douglas R. Bettinger
Name:    Sarah O’Dowd                    Date: 11-30-18
Title:    Chief Legal Officer
Date:    11-30-18












- 1 -



